Title: To George Washington from Thomas Morton Bates, 4 November 1796
From: Bates, Thomas Morton
To: Washington, George


                        
                            Dr Sir 
                            No. Printer 89 Coombe Dublin Novr 4th 1796
                        
                        The Inclosed will shew you a Work which I am now printing here, a number of
                            which I hope to disperse in your part of the world; The utility of the work is a sufficient
                            appology for my taking the liberty of thus addressing you on the Subject; hoping you will be
                            kind enough to give it that sanction, which you think it merits. For any thing farther, I wd
                            refer you to Mr George Morton, Treasury, Philadelphia, who will be able to supply you with
                            any Number. from Your humble Servt
                        
                            Ths Morton Bates
                            
                        
                    